Citation Nr: 0020671	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-06 363A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for hypertension with 
coronary artery disease, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1973 to June 1976.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that assigned an increased (10 percent) 
evaluation for hypertension, to include a heart condition, 
effective from September 11, 1997.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

Although the veteran requested a hearing before a member of 
the Board, he testified before an RO hearing officer in May 
1999 and withdrew his request for an additional hearing.


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claim has been obtained to the extent possible.

2.  The veteran's service-connected coronary artery disease 
is manifested by angina and severe stenosis of one of the 
coronary arteries.  He has the ability to exercise at 10 
metabolic equivalents (METs) and he has not no history of 
acute congestive heart failure.  

3.  The veteran's service-connected hypertension is 
manifested by hypertension that is fairly controlled with 
medication.  He does not have diastolic blood pressure 
predominately 120 or more or systolic blood pressure of 200 
or more.



CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent rating for 
coronary artery disease are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998); 
§ 4.104, Diagnostic Code 7005 (effective January 12, 1998).

2.  The criteria for a rating greater than 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998); § 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to an October 1976 VA examination report, the 
veteran's sitting blood pressure was 170/106.  In November 
1976, the veteran's private physician, Dr. Majeed, took daily 
blood pressure readings and reported left arm sitting blood 
pressures of 160/100, 140/80, and 140/90, measured on three 
consecutive days. 

Service connection for hypertension was established in a 
December 1976 RO rating decision based on the sustained high 
blood pressure readings within a year of discharge from 
active service.  A noncompensable rating was assigned under 
Diagnostic Code 7101 effective from the day following 
discharge from active service.  

According to a January 1980 VA examination report, the 
veteran's left arm sitting blood pressure was 120/74, 120/80, 
and 134/82, and he was taking reserpine for hypertension.  
The diagnoses were hypertensive vascular disease controlled 
by reserpine; and, bradycardia.

The RO continued the noncompensable rating for hypertension 
during the 1980s.  

In September 1997, the veteran's representative requested re-
evaluation of the service-connected hypertension and reported 
that the veteran had suffered a heart attack in 1996.  The 
representative requested consideration of secondary service 
connection for a heart condition.  

In January 1998, the veteran's representative submitted 
private medical records.  According to these records, the 
veteran was admitted to Frederick Memorial Hospital on April 
12, 1996, with acute chest pain and was examined at that time 
by private physician, Philip Shapiro, M.D.  Dr. Shapiro's 
initial diagnoses were rule out myocardial infarction; acute 
neuropathy of the right iliofemoral nerve (work related); 
hypertension; cannot exclude pericarditis; and, positive HLA-
B27.  While hospitalized, the veteran underwent cardiac 
catheterization and other diagnostic tests.  Cardiac 
catheterization revealed 80 to 90 percent stenosis of the 
first diagonal branch and 40 percent stenosis of the left 
anterior descending artery.  Echocardiogram showed an 
essentially normal heart with an ejection fraction of 70 
percent.  The veteran was discharged on April 16, 1996, with 
discharge diagnoses of acute unstable angina due to 80 to 90 
percent stenosis of the first diagonal branch; hypertension; 
acute iliofemoral nerve neuropathy; and, positive HLA-B27.  

The veteran underwent thallium stress testing on April 19, 
1996.  Michael Levangie, M.D., provided a written 
interpretation of that test.  Dr. Levangie noted that the 
results demonstrated "a small distal anterior fixed defect 
seen in one view only that may be secondary to artifact or 
could represent a small zone of myocardial infarct.  No 
evidence of ischemia is seen."  There were no significant EKG 
(electrocardiogram) changes.

According to a September 1997 letter from Dr. Shapiro, the 
veteran had suffered a heart attack in April 1996 and was 
hospitalized at Frederick Memorial Hospital for five days.  
Dr. Shapiro reported that the veteran was currently treated 
with low cholesterol diet, restricted activity, reserpine, 
Cardizem, and baby aspirin.

In February 1998, the veteran provided a list of private 
physicians that he had seen during the 1990's.  He reported 
that a workman's compensation injury in June 1993 had led to 
his heart attack.  He supplied additional private medical 
reports that include an October 1996 letter from John 
Vitarello, M.D.  Dr. Vitarello noted that the results of the 
April 1996 evaluation revealed stenosis of a small diagonal 
branch artery, which was a very small caliber vessel, and 
that a thallium stress test done after cardiac 
catheterization showed no ischemia in the distribution of the 
small diagonal branch.  Dr. Vitarello opined that the 
veteran's chest pain was not caused by ischemic heart disease 
and reported that the veteran was currently normotensive on 
Aspirin, Reserpine, and Diltiazem.  

The veteran's representative supplied other private medical 
reports in March 1998 that include a June 1996 letter from 
Dr. Shapiro reflecting the doctor's belief the veteran's 
work-related accident and personal stress and strain had led 
to the acute heart attack.  According to a June 1997 letter 
from Dr. Shapiro, the veteran could work but his commute 
should not be more than 30 minutes because of his acute right 
ilioinguinal nerve neuropathy.  

According to a March 1998 VA heart and hypertension 
examination report, hypertension had existed since 1976.  The 
examiner reiterated the medically significant events in the 
claims file and commented that Dr. Vitarello's opinion of no 
ischemia contradicted both Dr. Shapiro's analysis of previous 
heart attack with acute unstable angina and Dr. Levangie's 
thallium stress test interpretation, which indicated possible 
myocardial infarction.  The March 1998 VA examiner noted that 
the veteran currently took reserpine and diltiazem for 
hypertension, as well as aspirin and Zocor for possible 
cardiac disease.  Currently, the veteran's blood pressure was 
135/80, 130/80, and 130/85.  All other cardiovascular 
findings were normal.  The impression was hypertension, 
treated with reserpine and diltiazem.  The VA examiner felt 
that it was impossible to determine from the current record 
whether a myocardial infarction had, in fact, occurred and 
recommended a cardiac consult to determine that issue.  The 
examiner further noted that the veteran needed a dipyridamole 
stress test instead of a standard stress test because of his 
leg disorder.  

In June 1998, the RO forwarded the claims file to a Dr. Han 
for an opinion as to whether the veteran had had a heart 
attack in 1997 [sic] and if so, whether it was related to his 
hypertension.  In June 1998, Dr. Han opined that hypertension 
was a powerful risk factor for coronary artery disease and 
atherosclerotic process.  Dr. Han further opined that the 
veteran did not have a heart attack in 1997, and that 
currently there was no chest pain, EKG abnormality, or other 
abnormality.  Dr. Han did feel, however, that the veteran had 
had a heart problem in 1996, although the doctor did not 
state whether that problem was a heart attack.  

In June 1998, the veteran underwent a VA heart examination.  
The examiner noted claims file review.  The veteran reported 
that he had no chest pain or shortness of breath on exercise.  
The heart had regular rhythm and rate with no abnormal sounds 
and did not appear to be enlarged.  There was no palpable 
fremitus on the chest.  Blood pressure was in the 120/78 
range on three readings.  All other indications were normal.  
The diagnoses were long history of hypertension, well 
controlled on medication; and, past history of unstable 
angina, currently asymptomatic.  

In an August 1998 rating decision, the RO assigned a 10 
percent rating for hypertension to include coronary artery 
disease and re-coded the disability under Diagnostic Code 
7005-7101.  The basis for the rating was the predominant 
blood pressure readings of record at that time.  Although the 
RO noted other symptoms such as angina, the RO discussed the 
rating criteria of Diagnostic Code 7101 only.

In his September 1998 notice of disagreement, the veteran 
reported that his current private physician was Dr. Majeed.  
The veteran also reported that in August 1998, he underwent 
thallium stress testing at Martinsburg VA Hospital 
(Martinsburg VAMC) and he noted that the August 1998 RO 
rating decision had not considered that report.  He also 
reported that in September 1998, blood pressure readings 
showed 154/90 and 154/94.  He reported that he was currently 
employed at a sit-down job that paid less than his previous 
job.  

Subsequently, the RO received the August 1998 VA myocardial 
stress test report from Martinsburg VAMC.  According to the 
report, no significant coronary artery disease was seen.  The 
impression was normal Persantine walk Thallium myocardial 
study.

In February 1999, the RO issued a statement of the case (SOC) 
that considered the former and revised criteria of Diagnostic 
Code 7101.

In May 1999, the veteran testified before an RO hearing 
officer that he missed four days from work during the recent 
year because of testing and examinations for his hypertensive 
heart disease.  He recalled that his most recent angina 
attack was about a year earlier.  He testified that he did 
not have any symptomatic residuals or other problems that he 
was aware of other than unstable angina.  He testified that 
he took Cardizem and Lipitor.  His representative argued that 
under Diagnostic Code 7005, a 30 percent rating for history 
of angina should have been assigned as a separate rating.  

In May 1999, Dr. Majeed reported that the veteran currently 
took Cardizem and Lipitor.  

The veteran underwent a VA heart examination in July 1999.  
The examiner reviewed the file, noting pertinent details.  
The examiner felt that the results of the April 19, 1996, 
thallium stress test were not conclusive and reported that 
the veteran currently took Cardizem CD, 240 mg daily; 
Lipitor, 20 mg daily; and nitroglycerin, .4 mg, as needed.  
During examination, the veteran reported that he had 
occasional chest pain on the left side extending to the left 
shoulder and arm with a dull aching feeling.  He reported 
that he had taken nitroglycerin only once in the recent two 
months and that he had no dizziness, syncope, or unusual 
fatigue.  He said that his current job entailed assembling 
electronics while seated, which did not require much physical 
exertion.  He denied shortness of breath and reportedly could 
walk one half mile before feeling right groin pain.  He could 
climb two flights of stairs without shortness of breath and 
perform light gardening.  The examiner noted that the 
veteran's sitting blood pressure was 148/90.  All heart 
sounds were normal and peripheral pulses were palpable.  
Echocardiogram was normal and showed an ejection fraction of 
55 percent.  

The July 1999 VA examiner made the following diagnoses: 
hypertension, fairly controlled with medication; coronary 
artery disease of 80 percent first diagonal and 40 percent of 
left anterior descending; no history of heart failure; EKG 
showed no evidence of previous myocardial infarction; 
echocardiogram reported essentially normal with ejection 
fraction of 55 percent; and, cardiac stress test reported 
excellent tolerance with METs (metabolic equivalent) at 10.  
The examiner did not report the existence of any chest pain 
or shortness of breath during the cardiac stress test.  

Following receipt of the July 1999 VA examination report, the 
RO issued a supplemental statement of the case supplying the 
veteran with rating criteria relevant to Diagnostic Codes 
7005 and 7101.

II.  Legal Analysis

Initially, the Board notes that the claim for a higher rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board also finds that all relevant evidence 
for equitable disposition of the claim has been obtained to 
the extent possible.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It must be noted that since the date of filing for an 
increased rating, the rating schedule for cardiovascular 
disorders was revised.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  In reviewing this case, the Board must therefore 
evaluate the veteran's disorder under both the old and 
current regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has provided guidance as to how such changes 
in rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Because the service-connected hypertension with coronary 
artery disease has been rated 10 percent disabling under 
Diagnostic Code 7005-7101 for the entire appeal period, the 
Board's inquiry will be limited to whether there is a basis 
for any higher rating during the appeal period.  The 
veteran's representative requested consideration of separate 
ratings for hypertension and for coronary artery disease 
during the May 1999 hearing, but the RO did not assign such 
separate ratings.  The Board will address the issue of 
separate ratings first.  

A.  Separate Ratings

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  The United 
States Court of Veterans Appeals, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) permitted separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation.  
VAOPGCPREC 9-98 (August 14, 1998), states the following:  

Subject to the limitation of 38 C.F.R. § 4.14, 
which prohibits "the evaluation of the same 
manifestation [of a disability] under different 
diagnoses," a claimant should be compensated for 
all manifestations to the extent authorized under 
the regulations.  

In the appealed August 1998 rating decision, the RO added a 
heart condition (coronary artery disease) to the service-
connected hypertension and re-coded the disability under 
Diagnostic Code 7005-7101.  The RO noted that coronary artery 
stenoses shown in April 1996 represented new symptoms not 
previously shown.  The question for the Board is whether the 
two diagnoses represent the same manifestations of one 
disability.  If so, they should not be evaluated separately.

The Board finds that hypertension does not constitute the 
same disability as coronary artery disease.  A rating for 
hypertension under Diagnostic Code 7101 is based on blood 
pressure readings.  In clear contrast, a rating for coronary 
artery disease under Diagnostic Code 7005 is not based on 
blood pressure as neither the former nor the revised 
provisions of Diagnostic Code 7005 mentions blood pressure.  
Ratings assigned under the former provisions of Diagnostic 
Code 7005 are based on such symptoms as coronary thrombosis, 
angina attacks, congestive heart failure, and circulatory 
shock.  Ratings assigned under the revised provisions of 
Diagnostic Code 7005 are based on such symptoms as METs and 
ejection fractions.  Clearly then, in the instant case, 
hypertension does not represent the same disability or 
manifestations as coronary artery disease.  The Board 
therefore finds that separate ratings for coronary artery 
disease and for hypertension are warranted.

B.  Coronary Artery Disease

Prior to the regulatory changes (before January 12, 1998), 
the rating schedule for arteriosclerotic heart disease, under 
Diagnostic Code 7005, provides the following:

Arteriosclerotic heart disease (AHD), during and 
for 6 months following acute illness from coronary 
occlusion or thrombosis with circulatory shock 
will be rated 100 percent.  After six months, with 
chronic residual findings of congestive heart 
failure or angina on moderate exertion or when 
more than sedentary employment is precluded, AHD 
will be rated 100 percent. 

Following typical history of acute coronary 
occlusion or thrombosis as above, or with history 
of substantiated repeated anginal attacks, more 
than light manual labor is not feasible, AHD will 
be rated 60 percent.  

Following typical coronary occlusion or 
thrombosis, or with history of substantiated 
anginal attacks, ordinary manual labor feasible, 
AHD will be rated 30 percent.

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective prior to 
January 12, 1998).

The revised rating schedule provides the following: 

A 100 percent rating is warranted when there is 
documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent.  

A 60 percent rating is warranted when there is 
documented coronary artery disease resulting in 
more than one episode of acute congestive heart 
failure in the past year; or, workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 30 percent rating is warranted for documented 
coronary artery disease when a workload of greater 
than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; 
or, evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).  

The veteran's service-connected coronary artery disease is 
manifested by angina; stress testing revealed ability to 
exercise at 10 METs and echocardiogram showed a normal left 
ventricle with ejection fraction of 55 percent.  

Comparing the veteran's symptoms to the former provisions of 
Diagnostic Code 7005, the Board finds that the requirements 
for a 30 percent rating are met.  The record demonstrates 
that in April 1996 he was diagnosed as having unstable angina 
due to 80 to 90 percent stenosis of a coronary artery.  Later 
reports show he continues to periodically have angina attacks 
for which he takes medication.  Given the severe stenosis and 
the documented evidence of angina attacks, the Board finds 
the veteran's disability more nearly approximates the 
criteria for a 30 percent rating under the former version of 
Diagnostic Code 7005.  38 C.F.R. § 4.7.

The Board must now address whether a rating for coronary 
artery disease higher than 30 percent is warranted under 
either the old or new version of the rating schedule.  
Comparing the relevant symptoms to the criteria for a 60 
percent rating under the old version of Diagnostic Code 7005, 
the Board finds that the criteria are not more nearly 
approximated.  Although coronary artery stenosis was shown in 
1996, coronary occlusion or thrombosis has never been shown.  
In addition, it is not shown that the veteran has an 
inability to perform more than light manual labor due to 
coronary artery disease.  The veteran works at a sit-down 
job; however, he can walk half a mile, climb two flights of 
stairs, and do light gardening.  Significantly, a July 1999 
stress test notes 10 METs and excellent tolerance for 
exertion.  The Board notes that some restriction of work and 
other activities has been medically attributed to right 
iliofemoral nerve neuropathy; however, those symptoms cannot 
be considered in the rating assigned for the service-
connected coronary artery disease.  

Moreover, the next higher rating of 60 percent under the new 
criteria is not warranted.  The veteran has never had a 
history of congestive heart failure and his MET is 10.

After consideration of all the evidence, the Board must 
conclude that a rating of 30 percent is warranted under the 
old rating criteria, but that the preponderance of the 
evidence is against a rating in excess of 30 percent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Hypertension

Prior to the regulatory changes (before January 12, 1998), 
the rating schedule for hypertensive vascular disease under 
Diagnostic Code 7101 provides the following:

A 60 percent rating is warranted for predominant 
diastolic blood pressure of 130 or more and severe 
symptoms.  

A 40 percent rating is warranted for predominant 
diastolic blood pressure of 120 or more and 
moderately severe symptoms. 

A 20 percent rating is warranted for predominant 
diastolic blood pressure of 110 or more with 
definite symptoms.

A 10 percent rating is warranted for predominant 
diastolic blood pressure of 100 or more.

The note to this provision provided that when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.

38 C.F.R. § 4.104,Code 7101 (effective prior to January 12, 
1998).  

Under the revised provisions, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is rated as 
follows:

A 60 percent rating is warranted for predominant 
blood pressure of 130 or more.  

A 40 percent rating is warranted for predominant 
blood pressure of 120 or more. 

A 20 percent rating is warranted for predominant 
diastolic blood pressure of 110 or more, or 
systolic pressure of 200 or more.

A 10 percent rating is warranted for predominant 
diastolic blood pressure of 100 or more, or 
systolic pressure of 160 or more or when continuos 
medication is used for control

38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
January 12, 1998).

The veteran's service-connected hypertension is manifested by 
hypertension that is fairly controlled with medication; not 
shown is predominant diastolic blood pressure of 120 or more 
or systolic pressure of 200 or more.

The RO has assigned a 10 percent rating based on predominant 
diastolic blood pressure readings of 100 or more.  See the 
August 1998 RO rating decision.  The Board notes that a 20 
percent rating is available under the former provisions when 
predominant diastolic blood pressure readings of 110 or more 
and definite symptoms are shown.  The veteran's predominant 
diastolic blood pressure readings have not been 110 or more.  
His diastolic readings have raged from the 70's to the low 
90's.  Even prior to starting hypertension medication in 
1976, the veteran's diastolic pressures were never shown to 
exceed 106.  Therefore, the criteria for a 20 percent rating 
are not met under the former provisions of Diagnostic Code 
7101.

Comparing the veteran's symptoms to the revised provisions of 
Diagnostic Code 7101, the Board notes that a 20 percent 
rating is available for predominant diastolic blood pressure 
readings of 110 or more, as in the case above, and also for 
systolic blood pressure readings of 200 or more.  The 
requirement that the condition also produce "definite 
symptoms" has been dropped.  As previous stated the veteran's 
diastolic is predominately under 100 and his systolic blood 
pressure readings have ranged between 120 to 148.  As a 
result, he does not meet the criteria for a 20 percent rating 
under the revised provisions of the rating schedule. 

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against this claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).

D.  Conclusion

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, referral of the case to appropriate 
VA officials for consideration of an extra-schedular rating 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There have been no recent 
hospitalizations for these conditions, and there is no 
medical evidence of marked interference with his employment 
in recent years due to hypertension and coronary artery 
disease beyond the industrial impairment acknowledged by the 
schedular rating.

The Board has also considered other potentially available 
diagnostic codes that offer ratings greater than 30 percent; 
however, any potentially available code, such as Diagnostic 
Code 7007, hypertensive heart disease, does not result in a 
rating higher than that assigned herein.  No other code 
appears to be appropriate for the symptoms shown in this 
case.  In addition, the criteria for a staged rating has not 
been met at any time during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  


ORDER

1.  Subject to the laws and regulations governing the payment 
of monetary benefits, a separate 30 percent rating for 
coronary artery disease is granted.  

2.  The claim for a rating higher than 10 percent for 
hypertension is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

